Citation Nr: 0733742	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-25 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDINGS OF FACT

1.  The veteran currently has frequent chronic headaches, 
which are limiting.  

2.  The evidence of record does not establish that the 
veteran has characteristic prostrating attacks at least once 
a month.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tension headaches are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.124a, Diagnostic Codes 8100, 8305, 8405 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated December 2003, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b). Specifically, the RO notified 
the veteran of: information and evidence necessary to 
substantiate the claim for an increased evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c).  Service medical records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Service connection was established for the veteran's tension 
headaches by a July 1973 rating decision.  A 10 percent 
evaluation was assigned.

The veteran's tension headaches have been evaluated as 
analogous to migraine headaches under DC 8100.  Under this 
DC, a maximum of a 50 percent disability rating may be 
assigned with very frequent, completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating may be assigned when 
characteristic prostrating attacks occur on an average of 
once a month over the last several months.  A 10 percent 
rating may be assigned when characteristic prostrating 
attacks average one in two months over the last several 
months.  38 C.F.R. § 4.124a.

The veteran's VA clinical records indicate that, in October 
2003, he complained of daily or near-daily tension headaches 
with photophobia and blurred vision.  In January 2004, the 
veteran reported his pain as a "constant dull ache" and 
stated that on the days when he did not take his preferred 
over-the-counter medication, severe pain would cause him to 
have to leave work.  

The veteran was medically evaluated in conjunction with his 
claim in June 2005.  A neurological assessment was normal.  
The veteran indicated that he took medication three times a 
day for his headaches.  The veteran's statements to the 
examiner about the occurrence of prostrating headaches, 
however, were inconsistent.  He first reported that he had 
attacks 4 to 5 times a month that were so severe that he 
could not work, tolerate light or function.  He then 
indicated that he actually did report to work during attacks, 
but that he required medication.  Later, he stated that he 
missed work approximately twice a month.  The examiner 
concluded that the veteran had daily tension headaches, which 
rendered him unable to function on days during which he 
forgot his medication.

In August 2005, after the denial of his claim by the RO, the 
veteran filed a substantive appeal.  At that time, he wrote 
that he had been prescribed a new muscle relaxer designed to 
alleviate "pain and discomfort due to certain nerve 
disorders," and that subsequently his headaches were 
improving.  He then wrote that he went to work every day, 
even if he was having an attack, because he could not afford 
to miss work. 

The veteran's descriptions of symptoms of his service-
connected disorder are competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the 
inconsistency of the evidence regarding prostrating attacks 
calls into question its credibility.  At times the veteran 
indicates that he fights through the pain; at other times, he 
reports having to leave work and being generally unable to 
function.  It is not clear that the veteran's attacks, while 
certainly limiting, are "prostrating."  The varied 
descriptions of both the existence and frequency of 
prostrating attacks frustrate efforts to form a complete 
picture of the veteran's disability for VA compensation 
purposes.  

The June 2005 VA examination was conducted by a medical 
professional with the appropriate training to render an 
opinion as to the effects of the veteran's tension headaches.  
The opinion indicated that the veteran was "bothered" by 
tension headaches on a daily basis, but that the headaches 
would only reach a level that could be deemed "prostrating" 
when the veteran was noncompliant with his medication.   In 
fact, a review of the records indicates that most, if not 
all, attacks which may reach the level of "prostrating" can 
be prevented with daily medication.  A review of the evidence 
does not reveal adequate pathology or symptoms that warrant 
an evaluation in excess of 10 percent.  

The Board acknowledges the veteran's argument that his 
headaches are the result of a neurological disorder.  The 
veteran was afforded a VA neurological examination in June 
2005.  The results of the examination were normal; thus, the 
veteran does not exhibit objective signs of a neurological 
disorder.

The Board has considered other DCs in regard to the veteran's 
service-connected tension headaches disability.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8305 and 8405.  However, in 
the absence of competent evidence of record demonstrating 
that the veteran has been diagnosed with neuritis or 
neuralgia, DCs 8305 and 8405 are not for application.

The veteran's inconsistent statements regarding the frequency 
of prostrating attacks diminish the credibility of the 
evidence he has given.  Further, lay and medical evidence 
indicates that the veteran's headaches are well controlled 
with medication, and that prostrating attacks tend to occur 
only when the veteran is noncompliant.   As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).






ORDER

Entitlement to an increased evaluation in excess of 10 
percent for service-connected tension headaches is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


